Case 1:20-cv-02683-RLY-TAB Document 54 Filed 08/11/21 Page 1 of 3 PageID #: 477




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 AR RAZZAAQ RASHID BEY,                   )
                                          )
                          Plaintiff,      )
                                          )
                       v.                 )    No. 1:20-cv-02683-RLY-TAB
                                          )
 TYLER O. MOORE Kokomo Mayor,             )
 DOUGLAS A. TATE Superior Court 3 Judge, )
 MARK ALLAN HURT Prosecutor,              )
 MARK A. MCCANN Prosecutor,               )
 JUSTIN MACKEY Kokomo Police              )
 Department Policy Enforcer, Badge # 417, )
 GRAHAM DENNIS Kokomo Police              )
 Department Police Enforcer; Badge # 413, )
 ANDREW GRAMMAR Kokomo Police             )
 Department Police Enforcer; Badge # 411, )
 NOAH MOODY Kokomo Police Department )
 Police Enforcer; Badge # 410,            )
 CHRIS WHITE Kokomo Police Department )
 Police Enforcer; Badge #397,             )
 ISAAC WALDEN Kokomo Police               )
 Department Police Enforcer; Badge # 421, )
 RYAN ADAMS Kokomo Police Department )
 Police Enforcer; Badge # 424,            )
 DOUGLAS STOUT Kokomo Police              )
 Department Police Enforcer; Badge # 353, )
 ROBERT BAKER Kokomo Police               )
 Department Police Enforcer; Badge # 268, )
 ZACHARY GRIFFITH Kokomo Police           )
 Department Police Enforcer; Badge # 414, )
 JORDAN BUCKLEY Kokomo Deputy             )
 Sheriff; Badge # 34-66,                  )
 JUSTIN MARKLEY Kokomo Deputy Sheriff; )
 Badge # 34-72,                           )
 ALAN WEIMER Kokomo Deputy Sheriff;       )
 Badge # 34-84,                           )
 KEITH MEYERS Kokomo Deputy Sheriff;      )
 Badge # 34-41,                           )


                                      1
Case 1:20-cv-02683-RLY-TAB Document 54 Filed 08/11/21 Page 2 of 3 PageID #: 478




 EZEKIEL ZIMMERMAN Kokomo Deputy                  )
 Sheriff; Badge # 34-81,                          )
 ROBIN BYERS Howard County Indiana                )
 Corrections Division,                            )
 JUSTIN CHRISTMAS Howard County                   )
 Indiana Corrections Division,                    )
 KELSEY KIRKPATRICK Howard County                 )
 Indiana Corrections Division; 968,               )
 BEN PENROD Howard County Indiana                 )
 Corrections Division, C030,                      )
 MARVIN JOHNSON Howard County Indiana             )
 Corrections Division,                            )
 JOHNSON'S TOWING INC,                            )
 ALLAN WILSON,                                    )
 COMPETITION TOWING & RECOVERY,                   )
 LLC,                                             )
 KENNY CARTER,                                    )
 KOBE CARTER, and                                 )
 MARTIN WRECKER SERVICES INC,                     )
                                                  )
                           Defendants.            )
                                                  )

                              ORDER DISMISSING CASE

        On July 8, 2021, the court ordered Plaintiff, Ar Razzaaq Rashid Bey, to pay the

 filing fee or show cause as to why he cannot afford the filing fee by filing a motion to

 proceed in forma pauperis. The court informed him that if he failed to do so on or before

 August 9, 2021, his case would be dismissed. Plaintiff has not paid the filing or moved

 for leave to proceed in forma pauperis. Accordingly, Plaintiff's case is DISMISSED,

 with prejudice, for failure to prosecute and for failure to comply with a court order. All

 pending motions to dismiss and for summary ruling (Filing Nos. 17, 25, 28, 31, 35, 42,

 and 45) DENIED AS MOOT.

 SO ORDERED this 11th day of August 2021.                  s/RLY


                                              2
Case 1:20-cv-02683-RLY-TAB Document 54 Filed 08/11/21 Page 3 of 3 PageID #: 479




 Distribution by U.S. Mail to:

 Ar Razzaaq Rashid Bey
 1524 North Purdum Street
 Kokomo, IN 46901

 Distributed Electronically to Registered Counsel of Record.




                                            3
